The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7-25, are pending in this application.
Claims 2-6, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14, 16-17, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the claims, the administered amount of compound 1, in claims 13-14, is the same as the released amount in claims 16-17. The specification fails to disclosed support for the amounts as claimed.  There is no evidence the compound was administered to human and the released amount in human body monitored. It is well-known in the art that following administration of a drug, the released amount is less than the administered amount and the rate of release is determined by factors, such as route of administration, method of administration, form of the drug, e.g. liquid, amorphous, crystal and if salt, the dissociation constant thereof. By deleting the claims the rejection would be overcome.
Response
Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive. Applicant asserts amended claims are supported at page 25, lines 16-25 of the specification. The cited section is a generic statement lacking sufficient support for the claims. No assay is performed to arrive at the expected outcome with administered and released dosages. Expected result is not given patent weight in a method when there is no execution of the step. In re Milton, 67 USPG2d 1614 (Fed. Cir. 2003).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-25, are rejected under 35 U.S.C. 103(a) as being unpatentable over Martirosyan, US  9,650,338 B1, in view of Vardanyan et al., US 2018/0021322 A1. 
Applicant claims a method of treating pain, depression, schizophrenia, obesity (weight gain) or substance abuse disorder by administering compound 1, claims 18-25. The substance abuse treatment includes reversing intoxication or reducing craving for an addictive substance except alcohol, while inducing fewer withdrawal symptoms than a standard-of-care opioid addiction treatment (expected outcomes of the treatment or inherent properties of compound 1, claims 1, 7-17. Specific opioids are claimed (claim 10), and known standard-of-care are claimed (claims 11-12). The dose is 0.01-1000 mg (claims 13-14) administered 1-4 times daily (claim 15, 19-20, 23-25). The substance of abuse is a pain medication (claim 8) or opioid (claim 9). The released dosage is 0.01-1000 mg (claims 16-17). 
Determination of the scope and content of the prior art (MPEP 2141.01 
Martirosyan disclosed the same compound as opioid antagonist for medical use, e.g. as analgesics, for depression, reversing opioid intoxication or reducing craving for an addictive substance (abstract, col. 1, line 48 to col. col. 4, line 67).  The opioids in claim 10, are disclosed at col. 4, lines 60-67. A known standard-of-care (naloxone) the same as claimed, is disclosed at col. 1, lines 12-25. The compound “solves a long-felt need for an alternative to naloxone” because “some people do not react well to naloxone”, col. 1, lines 38-44 and col. 7, lines 57-67. The compound includes salts, isomers, racemate, enantiomers, etc., col. 1, lines 62-67. See also the entire document.
Vardanyan et al., disclosed compounds of formula I are opioid antagonists and that opioid antagonists are known to modulate the effects of opioid or cocaine abuse, the development of opioid tolerance and drug dependency. The compounds are useful for treating substance abuse, depression, obesity (weight gain), psychosis (schizophrenia), etc. [0004]-[0005] and [0054]. They are also useful as analgesics (pain killer) [0054].  The instantly claimed standard-of-care are disclosed at [0004]. The dose is 1-500 mg per day, which may be optimized depending on severity of the disease, age and relative health of the subject, potency of the drug, route and form of administration, preference and experience of the medical practitioner, etc. A POSA could ascertain the dose without undue experiment or by relying on the teachings by Vardanyan et al., [0056]-[0057]. See also the entire document.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Martirosyan is that applicant claims treatment of more specific disorders. 
The difference between the instant invention and Vardanyan et al., is that the prior art did not teach compound 1. Also the range of the dose is different.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR 550 US 398, 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the prior arts and from the nature of the problem to be solved: 1) applicant wanted to treat specific disorders and 2) avoid the prior arts.
Psychosis causes a person to lose touch with reality. It is a symptom of psychotic schizophrenia, which is linked to cognitive defect of mutant SED1A gene. It affects how a person thinks, feels and behaves, Nat Inst, of Mental Health, NIH, Bethesda MD, nimhinfo@nih.gov, visited 7/11/22.
Martirosyan disclosed compound 1, is an opioid antagonist, outperforms naloxone and  useful as analgesics, for depression, reversing opioid intoxication or reducing craving for an addictive substance. Knowing that opioid antagonists are useful for treating depression, obesity (weight gain), psychosis (schizophrenia) or pain, one of ordinary skill would have known and be motivated to treat these disorders with compound 1, at the time the invention was made. The selection of the specific disorders by applicant is an obvious modification available for the preference of an artisan. There is reasonable expectation of success because applicant did exactly as taught by the prior arts.
Establishing a dose is not patentable significant under the US patent practice. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range or amount”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955).  It takes no more than routine practice for Clinicians to establish doses, e.g. Vardanyan et al.  Applicant did as suggested by the prior art. Also, the claimed range embraced the range by Vardanyan et al.
The expected outcome is due to inherent property of compound 1 (claims 1, 7-17).  It is not applicant’s invention. Under the US patent practice, inherent property, is not a limitation of a product or compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a Clinician or Physician to use conventional technique in establishing a new dose and dosing protocol for compound 1. Applicant must necessarily determine a new dose and dosing protocol for the compound. These are deemed inventions of reasoning not of creativity, KSR, supra.
Therefore, the claims are not allowable over the combination of the prior arts and well-known routine practices in the art.

Response
Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive. Applicant argues against the references individually. One cannot show non-obviousness by attacking references individually where the rejection is based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Each prior art must be read, not in isolation, but for what it fairly teaches in combination with the others as a whole.
Applicant contends the rejection lacks articulated reasoning and rational underpinning and therefore, must fail. Applicant must revisit the rejection because it set forth as follows:
‘Psychosis causes a person to lose touch with reality. It is a symptom of psychotic schizophrenia, which is linked to cognitive defect of mutant SED1A gene. It affects how a person thinks, feels and behaves, Nat Inst, of Mental Health, NIH, Bethesda MD, nimhinfo@nih.gov, visited 7/11/22.
Martirosyan disclosed compound 1, is an opioid antagonist, outperforms naloxone and  useful as analgesics, for depression, reversing opioid intoxication or reducing craving for an addictive substance. Knowing that opioid antagonists are useful for treating depression, obesity (weight gain), psychosis (schizophrenia) or pain, one of ordinary skill would have known and be motivated to treat these disorders with compound 1, at the time the invention was made. The selection of the specific disorders by applicant is an obvious modification available for the preference of an artisan. There is reasonable expectation of success because applicant did exactly as taught by the prior arts.’
Applicant contends Martirosyan fails to teach the expected outcome in claims 1, 7-17. The expected outcome is due to inherent property of compound 1. It is not applicant’s invention. Since compound 1, by Martirosyan is the same as in the instant, the inherent property must be the same.  Therefore, the expected result is inherent in the teaching by Martirosyan. 
Also, Applicant cited page 25, lines 16-25, in support of the expected result.  The cited section is a generic statement lacking sufficient support for claims 1, 7-17. No assay is performed to arrive at the expected outcome showing the administered and released dosages.  Expected result is not given weight in a method when there is no execution of the step. In re Milton, 67 USPG2d 1614 (Fed. Cir. 2003).
Applicant contends the mechanism of action by Vardanyan is different from the mechanism by Martirosyan. Therefore, a POSA would not have reasonable expectation of success, and no motivation to combine the prior arts for treating depression, schizophrenia, etc. Mechanism of action of a compound in the body is not invention under the US patent practice because they are inherent properties of the compound.  When a drug is administered it must necessarily go through all its mechanisms. 
Applicant contends the treatment of psychosis by Vardanyan is not enough motivation for the instantly claimed treatment. Possibly, it is not enough motivation for Applicant but, it may be enough for other POSAs, e.g. the Examiner. Psychosis causes a person to lose touch with reality. It is a symptom of psychotic schizophrenia, which is linked to cognitive defect of mutant SED1A gene. It affects how a person thinks, feels and behaves, Nat Inst, of Mental Health, NIH, Bethesda MD, nimhinfo@nih.gov, visited 7/11/22.
Martirosyan disclosed compound 1, is an opioid antagonist, outperforms naloxone and  useful as analgesics, for depression, reversing opioid intoxication or reducing craving for an addictive substance. Knowing that opioid antagonists are useful for treating depression, obesity (weight gain), psychosis (schizophrenia) or pain, one of ordinary skill would have known and be motivated to treat these disorders with compound 1, at the time the invention was made. The selection of the specific disorders by applicant is an obvious modification available for the preference of an artisan. There is reasonable expectation of success because applicant did exactly as taught by the prior arts.
Vardanyan et al., disclosed compounds of formula I are opioid antagonists and that opioid antagonists are known to modulate the effects of opioid or cocaine abuse, the development of opioid tolerance and drug dependency. The compounds are useful for treating substance abuse, depression, obesity (weight gain), psychosis (schizophrenia), etc. [0004]-[0005] and [0054]. They are also useful as analgesics (pain killer) [0054].  The instantly claimed standard-of-care are disclosed at [0004]. The dose is 1-500 mg per day, which may be optimized depending on severity of the disease, age and relative health of the subject, potency of the drug, route and form of administration, preference and experience of the medical practitioner, etc.  Having known as set forth above, a POSA would have known and be motivated to try compound 1 in the treatment of disorders by Vardanyan et al., KSR, supra.
Applicant’s contention about naloxone and naltrexone is not relevant to the rejection. They are claimed as standard of care in the instant (claims 1-12) and in a comparison with compound 1, Martirosyan disclosed compound 1, as opioid antagonist, outperforms naloxone and that compound 1 is useful as analgesics, for depression, reversing opioid intoxication or reducing craving for an addictive substance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
October 29, 2022